Citation Nr: 0619922	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  05-41 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea 
pedis.

2.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to December 
1984.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, that granted service connection for 
tinea pedis and pseudofolliculitis barbae.  Noncompensable 
ratings were assigned for each disability, from December 29, 
2000.

In March 2006, the veteran provided testimony at a hearing 
conducted in Washington, D.C. before the undersigned.  

Because both claims of entitlement to higher evaluations 
arise from the initial grant of service connection, separate 
ratings potentially can be assigned for separate periods of 
time following the December 29, 2000, effective date of 
service connection, based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

As noted as part of a March 2006 letter from the veteran's 
accredited representative, during the March 2006 hearing the 
veteran withdrew two issues, entitlement to increased ratings 
for sinusitis and migraine headaches, which had been 
developed for appellate review.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The record shows that the veteran was most recently afforded 
a VA skin examination in August 2002.  The diagnoses included 
tinea pedis and pseudofolliculitis barbae.

At his March 2006 hearing before the undersigned, the 
veteran, in essence, testified that his service-connected 
tinea pedis and pseudofolliculitis barbae disorders had 
worsened since he was last provided a VA skin examination.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  The provisions of 38 U.S.C.A. § 5103A(d) (West 
2002) require that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  Hence, the 
veteran should be scheduled for a new examination.

Further development is also necessary in light of his March 
2006 testimony that shows that he was receiving treatment at 
the VA Medical Center (VAMC) in Washington, D.C.  The most 
recent records on file from this facility are dated in 
February 2006.  More recent records, if extant, should be 
associated with the claim files.  38 U.S.C.A. § 5103 (West 
2002).


The Board also observes that while the veteran's appeal of 
the ratings assigned for his two service-connected skin 
disorders was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).  The two respective 
statements of the case (SOCs), August 2005 
(pseudofolliculitis barbae) and October 2005 (tinea pedis) 
include both the applicable "old" and "new" regulations.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for the claims on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take the necessary 
steps to obtain any records from the 
Washington, D.C. VAMC dated since 
February 2006 which pertain to treatment 
for any skin-related disorder.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.


3.  After all pertinent evidence has been 
gathered and associated with the claim 
files, the veteran should be afforded a 
VA examination, conducted by a 
dermatologist, to determine the severity 
of the veteran's service-connected tinea 
pedis and pseudofolliculitis barbae.  The 
claim folders are to be made available to 
the examiner prior to the examination.  
All indicated tests and studies, 
including color photographs, should be 
accomplished and the findings reported in 
detail.  The examination is to take into 
consideration the applicable criteria, 
both prior to and effective August 30, 
2002, for rating skin disorders.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  
The examination report must include an 
explanation of the rationale for any 
opinion given.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claim 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.


6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  RO 
consideration of a staged rating, for 
both claims, must be documented in 
writing.  If the appeal is to any extent 
denied, the veteran and his 
representative should be provided a 
supplemental SOC (SSOC) in accordance 
with 38 U.S.C.A. § 7105 (West 2002) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



